DETAILED ACTION
This is a first Office action on the merits to the application filed 10/28/2019. Claims 1-12, 27 - 34 are pending. Claims 13-26 were canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 5, 8, 9, 11 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4 recites the limitation “determining frequency information of a second carrier for bearing subsequent scheduling data information”, line 8 recites “scheduling information of the second carrier to the user equipment through the first carrier” and line 11 recites “scheduling information of the second carrier to the user equipment through the first carrier”.  It is not clear that the “subsequent scheduling data information” is the same or different than the “scheduling information of the second carrier”, where both associate with the second carrier. If the information is different, then it is also unclear that the proper version is used in each of the three instances (line 4, 8 and 11). Furthermore, it is stated that the “subsequent scheduling information” is borne on the second carrier, whereas the “scheduling information of the second carrier” is borne on the first carrier. As a result, claim 1 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 10, further recites “continuing to transmit information to the user equipment through the second carrier…”.  By reciting “continuing to transmit….through the second carrier…”, the claim implies that the base station has established a connection with the user equipment via a second carrier. The claim does not state such a condition.  The word “continuing” should be removed.
Claim 3, line 3 recites the limitation “the additional scheduling information…” There is a lack of antecedent basis for this limitation. The applicant may correct this by changing this limitation into “an additional scheduling information…”
Claim 3, line 9 recites “into a preset resource...”. This is not a term common in the art. As described in the Specification, “a preset resource” may equate to “pre-configured”, “configured” or 
Claim 4, line 4 recites the limitation “the additional scheduling information…” There is a lack of antecedent basis for this limitation. The applicant may correct this by changing this limitation into “an additional scheduling information…”

Claim 5, line 5 recites the limitation “a scheduling time.” There is a lack of antecedent basis for this limitation. The applicant may correct this by changing this limitation into “the scheduling time”. 
Claim 8, line 1 recites the limitation “a current radio frequency support capability.” There is a lack of antecedent basis for this limitation. The applicant may correct this by changing this limitation into “the current radio frequency support capability”. 
Claim 8, line 10 recites the limitation “the radio frequency tuning speed”. There is a lack of antecedent basis for this limitation. The applicant may correct this by changing this limitation into “a radio frequency tuning speed”.
Claim 9, line 3 and 6, recites the term “a first operating frequency band” and “a second operating frequency band”, which is unclear if these equate to, as previously stated in claim 1, the terms “a first carrier” and “a second carrier”, and which are used repeatedly in subsequent claims. Applicant is requested to harmonize these terms in these claims or clarify the definitions.
Claim 11, line 2 recites the limitation “receiving the subsequent scheduling through the second operating frequency band…”. There is a lack of antecedent basis for this limitation, as stated to depend from claim 10. The applicant may correct this by reciting claim 11 depends from claim 9. For the purposes of examination, claim 11 depends from claim 9.
Claim 34, line 5 recites the limitation “…receiving the scheduling information of the subsequent scheduling through the first operating frequency band…”. Claim 34 depends from claim 28 which recites “…additional scheduling information of subsequent scheduling:” . It is unclear that these two information of subsequent scheduling are the same or different. As a result, claim 34 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 27 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 27 and 28 are directed to a “memory”. Applicant describes “…a memory for storing instructions executable for the processor; …”.
The term “memory” is not explicitly or deliberately defined as a non-transitory embodiment in the application. The broadest reasonable interpretation of the word “memory” includes transitory computer medium or signal. Because transitory computer medium or signals are considered non-statutory subject matter, claims 27 and 28 are considered to contain non-statutory subject matter using BRI.
Thus, claims 27 and 28 are rejected under 35 U.S.C 101 because, giving these claims their broadest reasonable interpretation, the claimed “memory” would encompass non-statutory subject 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-12, 27-34 are rejected under 35 U.S.C 103 as being unpatentable over Dinan (US 20130010716 A1), hereinafter “Dinan”, in view of Wang et al. (US20160192261 A1), hereinafter “Wang.
Regarding claim 1, Dinan teaches: 
A method for transmitting information, applied to a base station, wherein the base station establishes a connection with a user equipment via a first carrier (Dinan [0030]: base station transmits first control message to wireless device on first carrier to establish a connection, e.g. RCC connection setup message [0033] ), the method comprising:
 determining … information of a second carrier for bearing subsequent scheduling data information; 
determining a current radio … support capability of the user equipment (Dinan [0030-0031, 0035]: the base station receives a plurality of radio capacity parameters from the wireless device over the first carrier, which include various parameters to indicate that the signal quality from the device is acceptable). 
in a case that frequency of the second carrier exceeds the current radio frequency support capability of the user equipment, sending scheduling information of the second carrier to the user (Dinan [0038-0039]: The base station exchanges control messages and measurement reports with the wireless device over the first carrier. If the signal quality is acceptable, based on measurement reports and the radio capacity parameters sent by the wireless device to the base station, then the base station sends (at least) a control message that may cause a reconfiguration of the first connection (e.g. RCC connection reconfiguration message [0047]), such as adding a second data radio bearer to the first traffic connection for carrying a second carrier); …
Dinan teaches the radio support capabilities of the UE may be signal strength or signal to interference ratio, etc. Dinan does not teach that the radio support capabilities of the UE may include frequency information such as support for additional carriers and carrier bands.
However, Wang teaches: 
determining radio information of a second carrier for bearing subsequent scheduling data information;
determining a current radio frequency support capability of the user equipment (Wang [0076]]: The UE reports its enhanced capabilities (enhanced component carrier (eCC) capability) to the base station to include frequency and carrier capabilities, such as operating in another band, range of bandwidths, across multiple bands and across unlicensed and licensed spectrum).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teachings of Wang into the method of Dinan to extend the capability report to include frequency parameters that user devices can operate on another  second carrier, possibly in another frequency band. The motivation is to reduce the exchange of transmission messages and bandwidth consumption between the base station and the UE by checking in advance (of a UL transmission) that the UE has a second carrier available or active. 
Dinan does not teach:

However Wang teaches:
continuing to transmit information to the user equipment through the second carrier according to the scheduling information of the second carrier (Wang [0067]: The eNB may send a handover acknowledgement (ACK) message (change carrier to another carrier) and additional information including access parameters, etc. to the user device, on the second carrier. The ACK message may be followed by additional control, reconfiguration messages (i.e. handover commands) and then data information, to complete the handover (to second carrier)).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teachings of Wang into the method of Dinan to include acknowledgement, control and data information in execution of the handover, so that such configuration change is properly conducted to effect the activation of the second carrier and additional bandwidth for the user and network, lessening repeated and wasteful unsuccessful attempts.

Regarding claim 2 and 29, which depend from claim 1, Dinan and Wang teach the base claim. Dinan teaches:
wherein the sending scheduling information of the second carrier to the user equipment through the first carrier comprises: 
determining additional scheduling information of the subsequent scheduling, wherein, the additional scheduling information of the subsequent scheduling comprises: a frequency range of the second carrier, a scheduling time of the second carrier, and a location of scheduling control information of the subsequent scheduling (Dinan [0064-0065]. [0068-0069]: Dinan teaches that the base station connection with the UE may be a RCC connection. At least one RCC establishment messages, RCC configuration messages and RCC reconfiguration messages, or any combination such messages, exchanged between the base station and UE, in any or repeated sequence, would serve the same functions of sending scheduling, additional scheduling and control information, via the first carrier, to the UE. Same results would be predictable.) ;
  -4-Docket No. LZ1909003CN08-US sending the additional scheduling information of the subsequent scheduling together with scheduling control information of a current scheduling to the user equipment (Dinan [0037-0039]: The base station sends first control message (current scheduling) to the UE via first carrier to establish connection. The UE and base station exchange radio capacity parameters, a second control message and measurement reports of UE performance (i.e. signal quality) over the first carrier. If the signal quality is acceptable, based on measurement reports and the radio capacity parameters sent by the wireless device to the base station, then the base station sends (at least) a third control message (including scheduling information) that may cause a reconfiguration of the first connection (e.g. RCC connection reconfiguration message [0047]), such as reconfiguring the first connection to a second connection, or adding a second data radio bearer to the first traffic connection for carrying a second carrier).

Regarding claim 3 and 30, which depend from claim 1 and 27, respectively, Dinan and Wang teach the base claim. Dinan teaches:
wherein the sending scheduling information of the second carrier to the user equipment through the first carrier comprises: 
determining the additional scheduling information of the subsequent scheduling, wherein, the additional scheduling information of the subsequent scheduling comprises: a frequency range of the second carrier, a scheduling time of the second carrier, and a location of scheduling control information of the subsequent scheduling; 
(Dinan [0064-0065]. [0068-0069]: Dinan teaches that the base station connection with the UE may be a RCC connection. RCC configuration and RCC configuration reconnection messages exchanged between the base station and the UE have configurations, or preset resources for scheduling, additional scheduling and control information. In this case, the third control message that would include scheduling information, may be a RCC connection reconfiguration message [0047]); and 
sending the additional scheduling information of the subsequent scheduling to the user equipment through the first carrier, after the current scheduling is completed (Dinan [0037-0039]: The base station sends first control message (current scheduling) to the UE via first carrier to establish connection. The UE and base station exchange radio capacity parameters, a second control message and measurement reports of UE performance (i.e. signal quality) over the first carrier. If the signal quality is acceptable, based on measurement reports and the radio capacity parameters sent by the wireless device to the base station, then the base station sends (at least) a third control message (including scheduling information), on the first carrier, that may cause a reconfiguration of the first connection (e.g. RCC connection reconfiguration message [0047]), such as adding a second data radio bearer to the first traffic connection for carrying a second carrier).

Regarding claim 4 and 31, which depend from claim 1 and 27, respectively, Dinan and Wang teach the base claim. Dinan teaches:
wherein the sending scheduling information of the second carrier to the user equipment through the first carrier comprises: 

loading the additional scheduling information of the subsequent scheduling and the scheduling control information into the preset resource of the first carrier (Dinan [0064-0065]. [0068-0069]: Dinan teaches that the base station connection with the UE may be a RCC connection. RCC configuration and RCC configuration reconnection messages exchanged between the base station and the UE have configurations, or preset resources for scheduling, additional scheduling and control information. In this case, the third control message that would include scheduling information, may be a RCC connection reconfiguration message [0047]), and 
sending the additional scheduling information of the subsequent scheduling and the scheduling control information to the user equipment through the first carrier (Dinan [0037-0039]: The base station sends first control message (current scheduling) to the UE via first carrier to establish connection. The UE and base station exchange radio capacity parameters, a second control message and measurement reports of UE performance (i.e. signal quality) over the first carrier. If the signal quality is acceptable, based on measurement reports and the radio capacity parameters sent by the wireless device to the base station, then the base station sends (at least) a third control message (including scheduling information), on the first carrier, that may cause a reconfiguration of the first connection (e.g. RCC connection reconfiguration message [0047]), such as adding a second data radio bearer to the first traffic connection for carrying a second carrier).

Regarding claim 5, which depend from claim 2, Dinan and Wang teach the base claim. Dinan teaches:

determining a scheduling time of the second carrier comprises: 
according to a current operating frequency band of the user equipment and the radio frequency tuning speed of the user equipment, determining a tuning duration required for the user equipment to be tuned from the current operating frequency band to a frequency band corresponding to the second carrier; 
determining the scheduling time of the second carrier, according to an end time of the current scheduling and the tuning duration (Dinan [0064-0065]. [0068-0069]: Dinan teaches that the base station connection with the UE may be a RCC connection. At least one RCC establishment messages, RCC configuration messages and RCC reconfiguration messages, or any combination such messages, exchanged between the base station and UE, in any or repeated sequence, would serve the same functions of sending scheduling, additional scheduling and control information, via the first carrier, to the UE. Same results would be predictable.). 

Regarding claim 6, which depend from claim 2, Dinan and Wang teach the base claim. Dinan teaches:
wherein continuing to transmit information to the user equipment through the second carrier according to the scheduling information of the second carrier comprises: 
sending … after the additional scheduling information of the subsequent scheduling and the current scheduling is completed by using the first carrier (Dinan [0037-0039]: The base station sends first control message (current scheduling) to the UE via first carrier to establish connection. The UE and base station exchange radio capacity parameters, (at least) a second control message (scheduling and control information combined or separately) and measurement reports of UE performance (i.e. signal quality) over the first carrier. If the signal quality is acceptable, based on measurement reports and the radio capacity parameters sent by the wireless device to the base station, then the base station sends (at least) a third control message (including scheduling information), on the first carrier, that may cause a reconfiguration of the first connection (e.g. RCC connection reconfiguration message [0047]), such as adding a second data radio bearer to the first traffic connection for carrying a second carrier)
Dinan does not teach:
sending the scheduling control information and data information of the subsequent scheduling to the user equipment through the second carrier according to the scheduling time of the second carrier
However, Wang teaches:
sending the scheduling control information and data information of the subsequent scheduling to the user equipment through the second carrier according to the scheduling time of the second carrier (Wang [0067]: The eNB may send a handover acknowledgement (ACK) message (change carrier to another carrier) and additional information including access parameters, etc. to the user device, on the second carrier. The ACK message may be followed by additional control, reconfiguration messages (i.e. handover commands) and then data information, and continue the handover (to second carrier)).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teachings of Wang into the method of Dinan to include acknowledgement, control and data information in execution of the handover, so that such configuration change is properly conducted to effect the activation of the second carrier and additional bandwidth for the user and network, lessening repeated and wasteful unsuccessful attempts. 

Regarding claim 7, which depend from claim 4, Dinan and Wang teach the base claim. Dinan teaches:
wherein the continuing to transmit information to the user equipment through the second carrier according to the scheduling information of the second carrier comprises: 
sending … the current scheduling, the additional scheduling information for transmitting the subsequent scheduling and the scheduling control information of the subsequent scheduling is completed by using the first carrier (Dinan [0037-0039]: The base station sends first control message (current scheduling) to the UE via first carrier to establish connection. The UE and base station exchange radio capacity parameters, (at least) a second control message (scheduling and control information combined or separately) and measurement reports of UE performance (i.e. signal quality) over the first carrier. If the signal quality is acceptable, based on measurement reports and the radio capacity parameters sent by the wireless device to the base station, then the base station sends (at least) a third control message (including scheduling information), on the first carrier, that may cause a reconfiguration of the first connection (e.g. RCC connection reconfiguration message [0047]), such as adding a second data radio bearer to the first traffic connection for carrying a second carrier)
Dinan does not teach:
sending the data information of the subsequent scheduling to the user equipment through the second carrier according to the scheduling time of the second carrier, after
However, Wang teaches:
sending the data information of the subsequent scheduling to the user equipment through the second carrier according to the scheduling time of the second carrier, after (Wang [0067]: The eNB may send a handover acknowledgement (ACK) message (change carrier to another carrier) and additional information including access parameters, etc. to the user device, on the second carrier. The ACK message may be followed by additional control, reconfiguration messages (i.e. handover commands) and then data information, to complete the handover (to second carrier)).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teachings of Wang into the method of Dinan to include acknowledgement, control and data information in execution of the handover, so that such configuration change is properly conducted to effect the activation of the second carrier and additional bandwidth for the user and network, lessening repeated and wasteful unsuccessful attempts.

Regarding claim 8, which depend from claim 1, Dinan and Wang teach the base claim. Wang teaches:
 the determining a current radio frequency support capability of a user equipment comprises:
 obtaining information of the current radio frequency support capability of the user equipment, wherein, the information of the current radio frequency support capability comprises at least one: 
a bandwidth or frequency range of the current operating frequency band of the user equipment (Wang [0076]: The UE reports its enhanced capabilities (enhanced component carrier (eCC) capability) to the base station to include frequency and carrier capabilities, namely range of bandwidths supported. This information is then available to be shared by the base station in subsequent and additional scheduling and control information in various control messages). 

Regarding claim 9,  Dinan teaches:
A method transmitting information, applied to a user equipment, the method comprising:  -7-Docket No. LZ1909003CN08-US 
receiving scheduling information of a second carrier through a first operating frequency band, wherein the scheduling information of the second carrier comprises at least: additional scheduling information of subsequent scheduling (Dinan [0037-0039]: The base station sends first control message (current scheduling) to the UE via first carrier to establish connection. The UE and base station exchange radio capacity parameters, (at least) a second control message (scheduling and control information combined or separately) and measurement reports of UE performance (i.e. signal quality) over the first carrier. If the signal quality is acceptable, based on measurement reports and the radio capacity parameters sent by the wireless device to the base station, then the base station sends (at least) a third control message (including scheduling information) that may cause a reconfiguration of the first connection (e.g. RCC connection reconfiguration message [0047]), such as adding a second data radio bearer to the first traffic connection for carrying a second carrier); 
switching the first operating frequency band to a second operating frequency band according to the additional scheduling information of the subsequent scheduling (Dinan [0039]: The base station send out a least a third control message, after determining that the radio capability of the UE supports the second carrier, that may cause reconfiguration of the first connection, or may cause adding a second bearer (carrier) to the first traffic connection); and …
Dinan does not teach:
receiving the subsequent scheduling through the second operating frequency band
However, Wang teaches:
 receiving the subsequent scheduling through the second operating frequency band
 (Wang [0067]: The eNB may send a handover acknowledgement (ACK) message (change carrier to another carrier) and additional information including access parameters, etc. to the user device, on the second carrier. The ACK message may be followed by additional control, reconfiguration messages (i.e. handover commands) and then data information, to complete the handover (to second carrier))
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teachings of Wang into the method of Dinan to 

Regarding claim 10 and 32, which depend from claim 9 and 28, respectively, Dinan and Wang teach the base claim. Dinan teaches:
wherein the additional scheduling information of the subsequent scheduling is received through the first operating frequency band by at least one of: 
obtaining the additional scheduling information of the subsequent scheduling when scheduling control information of the current scheduling is obtained (Dinan [0037-0039]: The base station sends first control message (current scheduling) to the UE via first carrier to establish connection. The UE and base station exchange radio capacity parameters, (at least) a second control message (scheduling and control information combined or separately) and measurement reports of UE performance (i.e. signal quality) over the first carrier. If the signal quality is acceptable, based on measurement reports and the radio capacity parameters sent by the wireless device to the base station, then the base station sends (at least) a third control message (including scheduling information) that may cause a reconfiguration of the first connection (e.g. RCC connection reconfiguration message [0047]), such as adding a second data radio bearer to the first traffic connection for carrying a second carrier).

Regarding claim 11 and 33, which depend from claim 10 and 28, respectively, Dinan and Wang teach the base claim. Wang teaches:
wherein the receiving the subsequent scheduling through the second operating frequency band comprises:  -8-Docket No. LZ1909003CN08-US 
 (Wang [0067]: The eNB may send a handover acknowledgement (ACK) message (change carrier to another carrier) and additional information including access parameters, etc. to the user device, on the second carrier. The ACK message may be followed by additional control, reconfiguration messages (i.e. handover commands) and then data information, to complete the handover (to second carrier)). 
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teachings of Wang into the method of Dinan to include acknowledgement, control and data information in execution of the handover, so that such configuration change is properly conducted to effect the activation of the second carrier and additional bandwidth for the user and network, lessening repeated and wasteful unsuccessful attempts.

Regarding claim 12 and 34, which depend from claim 9 and 28, respectively, Dinan and Wang teach the base claim. Wang teaches:
wherein prior to the receiving the scheduling information of the subsequent scheduling through the first operating frequency band, the method further comprises: 
reporting the information of the radio frequency support capability to a base station, wherein, the information of the current radio frequency support capability comprises at least one of the following: 
a bandwidth or frequency range of one operating frequency band (Wang [0076]: The UE reports its enhanced capabilities (enhanced component carrier (eCC) capability) to the base station to include frequency and carrier capabilities, namely range of bandwidths supported. This information is then available to be shared by the base station in subsequent and additional scheduling and control information in various control messages).
 it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teachings of Wang into the method of Dinan to extend the capability report to include frequency parameters that user devices can operate on another  second carrier, possibly in another frequency band. The motivation is to lessen the exchange of transmission messages and consuming bandwidth between the base station and the UE by checking in advance (of a UL transmission) that the UE has a second carrier available or active.

Regarding claim 27, Dinan teaches: 
A device for transmitting information, comprising: 
a processor (Dinan [0021]:  base station include a processor 403); and 
a memory for storing instructions executable for the processor  ;  -9-Docket No. LZ1909003CN08-US 
wherein the processor is configured to execute the instructions to realize operations for transmitting information, applied to a base station (Dinan [0021]: instructions stored in memory 404 and executable by processor 403), wherein the base station establishes a connection with a user equipment via a first carrier (Dinan [0030]: base station transmits first control message to wireless device on first carrier to establish a connection, e.g. RCC connection setup message [0033] ), the operations including:
determining … information of a second carrier for bearing subsequent scheduling data information; 
determining a current radio … support capability of a user equipment (Dinan [0030-0031, 0035]: the base station receives a plurality of radio capacity parameters from the wireless device over the first carrier, which include various parameters to indicate that the signal quality from the device is acceptable).; 
(Dinan [0038-0039]: The base station exchanges control messages and measurement reports with the wireless device over the first carrier. If the signal quality is acceptable, based on measurement reports and the radio capacity parameters sent by the wireless device to the base station, then the base station sends (at least) a control message that may cause a reconfiguration of the first connection (e.g. RCC connection reconfiguration message [0047]), such as adding a second data radio bearer to the first traffic connection for carrying a second carrier); and …
Dinan teaches the radio support capabilities of the UE may be signal strength or signal to interference ratio, etc. Dinan does not teach that the radio support capabilities of the UE may include frequency information such as support for additional carriers and carrier bands.
However, Wang teaches: 
determining radio information of a second carrier for bearing subsequent scheduling data information;
determining a current radio frequency support capability of the user equipment (Wang [0076]]: The UE reports its enhanced capabilities (enhanced component carrier (eCC) capability) to the base station to include frequency and carrier capabilities, such as operating in another band, range of bandwidths, across multiple bands and across unlicensed and licensed spectrum).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teachings of Wang into the method of Dinan to extend the capability report to include frequency parameters that user devices can operate on another  second carrier, possibly in another frequency band. The motivation is to provide extra transmission bandwidth as a network enhancement to be used by the ever- increasing number of user devices and to provide additional network capacity for new services for such devices.

continuing to transmit information to the user equipment through the second carrier according to the scheduling information of the second carrier.
However Wang teaches:
continuing to transmit information to the user equipment through the second carrier according to the scheduling information of the second carrier (Wang [0067]: The eNB may send a handover acknowledgement (ACK) message (change carrier to another carrier) and additional information including access parameters, etc. to the user device, on the second carrier. The ACK message may be followed by additional control, reconfiguration messages (i.e. handover commands) and then data information, to complete the handover (to second carrier)).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teachings of Wang into the method of Dinan to include acknowledgement, control and data information in execution of the handover, so that such configuration change is properly conducted to effect the activation of the second carrier and additional bandwidth for the user and network, lessening repeated and wasteful unsuccessful attempts.

Regarding claim 28, Dinan teaches: 
A device for transmitting information, comprising:
 a processor (Dinan [0021]:  wireless device or UE include a processor 408); and 
a memory for storing instructions executable for the processor; 
wherein the processor is configured to execute the instructions  to thereby realize operations for transmitting information, applied to a user equipment (Dinan [0021]: instructions stored in memory 409 and executable by processor 408), the operations including: 
Dinan [0037-0039]: The base station sends first control message (current scheduling) to the UE via first carrier to establish connection. The UE and base station exchange radio capacity parameters, (at least) a second control message (scheduling and control information combined or separately) and measurement reports of UE performance (i.e. signal quality) over the first carrier. If the signal quality is acceptable, based on measurement reports and the radio capacity parameters sent by the wireless device to the base station, then the base station sends (at least) a third control message (including scheduling information) that may cause a reconfiguration of the first connection (e.g. RCC connection reconfiguration message [0047]), such as adding a second data radio bearer to the first traffic connection for carrying a second carrier);  -10-Docket No. LZ1909003CN08-US 
switching the first operating frequency band to a second operating frequency band according to the additional scheduling information of the subsequent scheduling (Dinan [0039]: The base station send out a least a third control message, after determining that the radio capability of the UE supports the second carrier, that may cause reconfiguration of the first connection, or may cause adding a second bearer (carrier) to the first traffic connection); …
Dinan does not teach:
receiving the subsequent scheduling through the second operating frequency band
However, Wang teaches:
 receiving the subsequent scheduling through the second operating frequency band
 (Wang [0067]: The eNB may send a handover acknowledgement (ACK) message (change carrier to another carrier) and additional information including access parameters, etc. to the user device, on the second carrier. The ACK message may be followed by additional control, reconfiguration messages (i.e. handover commands) and then data information, to complete the handover (to another carrier))
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teachings of Wang into the method of Dinan to include acknowledgement, control and data information in execution of the handover, so that such configuration change is properly conducted to effect the activation of the second carrier and additional bandwidth for the user and network, lessening repeated and wasteful unsuccessful attempts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/R.M./  02/22/2021Examiner, Art Unit 2461      

/HUY D VU/Supervisory Patent Examiner, Art Unit 2461